COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 THE STATE OF TEXAS,                           §               No. 08-15-00342-CR

                      State,                   §                  Appeal from the

 v.                                            §                 41st District Court

 LINDSEY HRADEK,                               §             of El Paso County, Texas

                       Appellee.               §               (TC# 20130D00417)

                                             §
                                           ORDER

       On September 16, 2016, the Court received and filed the supplemental clerk’s record as

requested in its order issued June 1, 2016. The appeal is therefore reinstated and the State brief

is now due October 19, 2016.

       IT IS SO ORDERED this 19th day of September, 2016.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.